DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s priority claim as a Continuation of previously filed application 15/920245 with an effective filing date of 3/13/18 is acknowledged, but it is improper because the reference required by 35 U.S.C. 120  must be submitted during the pendency of the earlier filed application. In the instant case, the issue fee for application 15/920245 was paid on 9/16/20 and the current pending application was filed after this date on 10/5/20 so the current application and previous application were never co-pending as required for a continuation. This also moots the provisional priority claim tied to the prior filed application. 
The effective filing date of the current application is 10/5/20. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/5/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
The lined through reference is lined through because the patent number is missing. 
Specification
The disclosure is objected to because the disclosure contains a series of broken paragraphs (see Page 4, line 9; Page 4, line 25; Page 5, line 15; Page 6, line 24, for 
Appropriate correction is required.
Drawings
Figure 4 is objected to because according to applicant’s disclosure this is the cross-section 1-1 show in Figure 1; however, Figure 1 illustrates the sealing member (104) as a series of parallel lines and not as a solid rectangle as is presented in Figure 4, which does not make sense. Clarification or correction is requested.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion continuously extending from a first position behind a left ear of the user to a second position behind a right ear of the user” of claim 13 note that applicant’s figures appear to directly conflict with this claim because Figure 3 illustrates the device worn on a head and illustrates that the fastener (105) is located adjacent/behind the ears of the user and Figures 1-2 clearly show a spacing between the sealing protrusion and the fastener 105 and does not illustrate the two overlapping as would seemingly be required for this claim; this same error occurs in claim 16 because the protrusion/sealing member would not direct water behind the ears as claimed based on applicant’s own figures. These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 11-20 is/are objected to because of the following informalities: 
It is unclear why claims 11-20 are presented on separate sheets of paper from claims 1-10. It appears there is an unnecessary page break which is confusing and improper. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 20: each recites “a shield attached to a headband with a first width” is this claiming that the headband has a first width or that the shield has a first width? For examination purposes, the claim will be treated as reciting “a shield attached to a headband and the shield having a first width”. Clarification or correction is requested.  
Claims 6-10: each recites “a skin of the user”; however, these claims each depends from claim 1, which already sets forth “a skin of the user” so is this the same or different skin? For examination purposes, the claim will be treated as reciting “the skin of the user”. Clarification or correction is requested.  
Claim 11: recites “the watertight seal comprising a protrusion”; however, based on applicant’s disclosure it appears that the watertight seal is the protrusion or forms a protrusion and they are not separate or additional things. For examination purposes, the claim will be treated as reciting “wherein watertight seal forms a protrusion”. Clarification or correction is requested.  
Claim 13: requires “the watertight seal protrusion continuously extends from a first position behind a left ear of the user to a second position behind a right ear of the user”; however, as discussed above, applicant’s figures appear to directly conflict with this claim because Figure 3 illustrates the device worn on a head and illustrates that the fastener (105) is located adjacent/behind the ears of the user and Figures 1-2 clearly show a spacing between the sealing protrusion and the fastener 105 and do not illustrate the two overlapping as would seemingly be required for this claim making it unclear what exactly is being claimed. Clarification or correction is requested.  
Claim 16: requires the protrusion/sealing member directs water behind the ears; however, as discussed above in reference to claim 13 applicant’s disclosure shows the watertight seal does not extend behind the user’s ears, but the fastener member which is claimed and illustrated as being spaced from this watertight seal extends behind the ears so since there is a spacing, that would mean that water would not be directed behind the ears as claimed based on applicant’s own figures and disclosure making it confusing what exactly applicant is attempting to claim. Clarification or correction is requested.
Claim 19: recites “a headband material”; however, preceding claim 11 already sets forth “a headband” so are these the same or different? For examination purposes, the claim will be treated as referring back to the headband of claim 11. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 11-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conjurske (US 2424352).
Claims 1-2 and 11: Conjurske discloses a face shield (see Figs 1-4) comprising a shield (3) attached to a headband (1+4), the shield having a first width where it connects to the headband (see Fig 2) and the headband including a protruding watertight rubber seal (7; Col 2, 9-15) continuously extending a second width that is greater than the first width (see that 7 extends beyond the top connecting edge of the shield 3, Fig 2). The watertight seal is configured to contact a user’s skin (see Fig 1) and can separate a forehead portion of a user’s face from the rest of the user’s face with the face portion positioned below, or behind, the shield (see Fig 1). 
Claims 4-5: Conjurske discloses the headband having a third length/width greater than the first and the second lengths/widths (see Fig 2) with this third length/width being configured to wrap around the user’s head (see Figs 1-2). 
Claim 6: Conjurske discloses the watertight seal to have a rectangular cross-sectional shape (see Figs 4-5) extending towards the skin of the user (see Figs 1 & 4). 
Claim 12: Conjurske discloses the watertight seal protrusion extending along a top edge of the headband (see Fig 4). 
Claims 13 and 16: Conjurske discloses the protrusion to extend continuously from ends of the adjustment slot (5) where the fastener (6) can slide within this slot to accommodate the ears of the user therein. Since Figures 2 and 3 in combination show that these ear holding fasteners (6) can be adjusted slidably to abut the watertight seal 7 (see Figs 2 & 3), this means that Conjurske teaches the watertight protrusion can continuously extend from behind a left ear of the user to behind a right ear of the user and the watertight protrusion being rubber means that when the fastener (6) is slid as far left in Figure 3 as possible, that the rubber protrusion is capable of directing water from the forehead to behind the ears in use (see Figs 1-3). 
Claim 14: Conjurske discloses at least one fastener (5’ & 6’ & 6) attached to the headband and separate from the watertight seal (see Fig 2). 
Claim 15: Conjurske discloses the shield extending continuously between a wearer’s right and left ears (see Figs 1-2). 
Claim 17: Conjurske discloses the watertight seal protrusion (7) comprising a flat surface contacting the skin of the user (see Fig 4). 
Claim 18: Conjurske discloses the watertight seal protrusion (7) also comprising a rounded surface at the ends of the seal protrusion being rounded and contacting the skin of the user (see Fig 2 rounded ends of 7).
Claim 19: Conjurske discloses the watertight seal protrusion (7) being attached to the headband via a cement, which is an adhesive (Col 2, 9-15). 
Claim 20: Conjurske discloses a face shield (see Figs 1-4) comprising a shield (3) attached to a headband (1+4), the shield having a first width where it connects to the headband (see Fig 2) and the headband including a protruding watertight rubber seal (7; Col 2, 9-15) continuously extending a second width that is greater than the first width (see that 7 extends beyond the top connecting edge of the shield 3, Fig 2). The watertight seal is configured to contact a user’s skin (see Fig 1) and can separate a forehead portion of a user’s face from the rest of the user’s face with the face portion positioned below, or behind, the shield (see Fig 1). The watertight seal extends parallel to the curvilinear longitudinal axis of the headband (note that applicant’s own device is formed into a circular shape so the seal of Conjurske extends parallel to the headband longitudinal axis in as much as applicant’s does. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conjurske (US 2424352).
Claim 3: Conjurske discloses the invention of claim 1 and further discloses the shield having a rounded rectangular shape defined by the first width and an orthogonal shield length extending from the headband proximal the face portion of the user. It is noted that applicant’s own disclosure illustrates a rounded rectangular shield shape and states on Page 5, that “although the preferred form of the face shield is rectangular, there are many other design shapes of the clear flexible material that would be alternately effective” and goes on to state “the rectangular shape at the discretion of the wearer could easily be cut or trimmed by scissors” and illustrates a rounded shape (see Figs 1 & 2). Conjurske discloses the invention essentially as claimed except for the shield being rectangular. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shield of Conjurske to be rectangular, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Conjurske in light of applicant’s own disclosure even stating that other shapes including rounded shapes are equally effective.
	Claims 7 and 9: Conjurske discloses the invention of claim 1 and further discloses the watertight seal comprising a rectangular cross-sectional shape extending towards the user’s skin. Conjurske discloses the invention essentially as claimed except for the watertight seal having a D-shaped cross-sectional shape, which would also be a continuously curvilinear cross-sectional shape. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the watertight strip/seal of Conjurske to be D-shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Conjurske in light of applicant’s own disclosure even stating that the watertight strip/seal can have a rectangular shape, triangular, square, D-shaped, P-shaped, half circle, or multiple cords” (Page 7 last lines). 
Claim 8: Conjurske discloses the invention of claim 1 and further discloses the watertight seal comprising a rectangular cross-sectional shape extending towards the user’s skin. Conjurske discloses the invention essentially as claimed except for the watertight seal having a P-shaped cross-sectional shape. However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the watertight strip/seal of Conjurske to be P-shaped, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Conjurske in light of applicant’s own disclosure even stating that the watertight strip/seal can have a rectangular shape, triangular, square, D-shaped, P-shaped, half circle, or multiple cords” (Page 7 last lines).
Claim 10: Conjurske discloses the invention of claim 1 and further discloses the watertight seal extending a distance towards the user’s skin and discloses the invention essentially as claimed except for this distance being up to one inch. Applicant’s own disclosure on Page 6 indicates that this dimension is not critical and states that the watertight rubber gasket can have a width of 0.1875-1 inch. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Conjurske by providing the watertight seal with a width of up to 1 inch, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772